department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx xx date address address tax_exempt_and_government_entities_division release number release date date date uil code legend org organization name org address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court september 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence that you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 in that you have failed to establish that you were operated exclusively for an exempt_purpose you failed to establish that you were engaged in exempt_activities that your expenditures were for exempt purposes and that your assets did not confer a substantial private benefit to the founder based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling faxing or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations i 886a department of the treasury - intemal revenue service schedule no or exhibit explanation of items name of taxpayer org ein year period ended december 20xx december 20xx december 20xx legend org organization name city city executive director attorney 5th 4th co-1 co-2 67th 6th 6g f bank bank 68t companies xx date address address trustee-l trustee-2 founder founder co-3 co-4 co-5 co-6 ed-1 ed-2 trustee xyz state g esq-1 co-7 co-8 2np 3re issue whether the org’s tax exempt status as an organization described in sec_501 of the code should be retroactively revoked because it is not operated exclusively for tax exempt purposes and because its net_earnings inured to the private benefit of founder trustee and substantial_contributor facts organizing documents on december 20xx founder formed a_trust called the org hereinafter called org or trust via a declaration of trust she initially funded the trust with a deposit of dollar_figure on december 20xx during its initial short tax_year founder provided additional funding to the org in the amount of dollar_figure on december 20xx pursuant to the declaration of trust the org was created for the purpose of operating exclusively as a supporting_organization within the meaning of sec_1_509_a_-4 of the treasury regulations some of the provisions of the declaration of trust are as follows article mandatory distribution of net_income states the org shall distribute of its net_income each calendar_year as follows to the co-1 co-1 for its general purposes of the net_income will be distributed to one or more qualified charities for its or their general charitable purposes these qualified charities are listed on schedule a schedule a contains named organizations article dollar_figure b defines net_income as income as described in sec_643 of the internal_revenue_code less all reasonable expenses the org incurs in administering the trust estate and conducting the org’s activities article dollar_figure states the trustees may distribute the principal to one or more qualified charities for its or their general purposes at such times and in such amounts as determined by the trustees the orgs form_1023 application_for recognition of exemption reported its governing body on part ii line a as follows founder - trustee city xyz trustee-1 - trustee city xyz trustee-2 - trustee city xyz article dollar_figure states there shall at all times be three trustees acting under this agreement form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or exhibit ee 886a explanation of items name of taxpayer org ein year period ended december 20xx december 20xx december 20xx a appointment of supported organizations one trustee shall be appointed by co- co-1 may remove any trustee appointed by it for any or no reason if any trustee appointed by co-1 for any reason ceases to act co-1 shall appoint a successor trustee a letter from ed- executive director of the co-1 appointed trustee-1 on december 20xx b appointment by family - one trustee shall be appointed by the members of a class composed of the grantor and grantor’s adult descendants grantor’s family grantor’s family may remove any trustee appointed by them for any or no reason if any trustee appointed by the grantor’s family for any reason ceases to act grantor’s family shall appoint a successor trustee the act of majority of the members of the grantor’s family shall constitute the act of the class this trustee is founder c appointment by trustees - one trustee shall be appointed by the trustees appointed by the co-1 and grantor’s family pursuant to the forgoing provisions of this article such trustees may remove any trustee appointed by them for any or no reason if any trustee appointed by such trustees for any reason ceases to act such trustees shall appoint a successor trustee this trustee is trustee-2 d limitation - the composition of the trustees at all times shall be such that the org is not controlled directly or indirectly by one or more disqualified persons within the meaning of sec_1_509_a_-4 of the treasury regulations the declaration of trust provides that the trust is irrevocable and the grantors reserve no right or power either alone or in conjunction with others in any capacity to revoke the trust in whole or in part or to designate the persons who shall possess or enjoy the income and principal of the trust estate the dissolution clause of the declaration of trust provides that upon termination of the org the trustees shall distribute all property then comprising the trust estate including all accumulated and undistributed_income to one or more qualified charities for its or their general purposes exemption application the org filed form_1023 application_for recognition of exemption with the service on april 20xx the contact person on the form_1023 was esq-1 in city xyz in part ii of the application the org described its past present and planned operations as follows the organization is being formed as a supporting_organization which will provide funds to the publicly supported charitable organizations listed on schedule a to the trust agreement this organization will not perform independent charitable services other than providing funds to the named public_charities form 886-a crev department of the treasury - internal_revenue_service page -2- eeeee--e- oo form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items year period ended name of taxpayer org ein december 20xx december 20xx december 20xx the org’s response to part ii question what are or will be the organization’s source of financial support was the sum of dollar_figure will be contributed by the grantor the trustees listed on form_1023 were as follows founder - trustee city xyz trustee-1 - trustee city xyz trustee-2 - trustee city xyz in part ii question d founder is identified by the org as a disqualified_person within the meaning of sec_4946 part iv of the application contained financial information for the initial short_year of december 20xx through december 20xx and proposed budgets for the two subsequent years 20xx and 20xx part iv financial data stated xx - kxx xx - kxk xx - xx_ total gifts grants and contribution sec_1 gross_investment_income total contributions gifts grant sec_23 total expenses the org did not clarify if the gifts grants and contributions in line of the above proposed budget would be from the general_public or founder part iv section b listed the assets owned by the org during the short_year of december 20xx through december 20xx the org reported total assets of dollar_figure which consisted solely of cash no liabilities were reported for 20xx on schedule d of the form_1023 question does your organization’s governing document indicate that the majority of its governing board is elected or appointed by the supported organizations the org responded negatively no the org’s response to question on schedule d does your organization’s governing document indicate the common supervision or control that it and the supported_organization was yes the org’s response to part ii line to what extent do the supported organizations have a significant voice in your organization’s investment policies in the making and timing of grants form 886-acrev department of the treasury - internal_revenue_service page -3- sssr ire er schedule no or exhibit eee 886a department of the treasury - internal_revenue_service explanation of items year period ended name of taxpayer org ein december 20xx december 20xx december 20xx and in otherwise directing the use of your organizations income or assets was the primary supported_organization appoints one of the three trustees and that trustee in turn has a voice in the appointment of the third trustee receive one third of the net_income of the organization in addition the primary supported_organization must the org’s response to schedule d line what percentage of your organization’s income does it pay to each supported_organization stated the organization must pay a minimum of of its annual income to the primary supported_organization and an additional percent to one of the named charities the application did not contain any information revealing the org’s december 20xx dollar_figure loan to founder or any information that the proposed contributions in 20xx and 20xx would be almost immediately transferred back either in the form of a loan or as an outright distribution to founder the service recognized the org as an organization exempt from tax under sec_501 as an organization described in sec_501 and classified it as a supporting_organization described in sec_509 in a determination_letter dated september 20xx primary supported_organization the declaration of trust provides that the primary supported_organization is the co-1 trustee-1 was the only trustee appointed by the primary supported_organization org’s deposits and transfers summonsed bank records reveal that bank account number was opened on december 20xx by founder for the org with an initial deposit of dollar_figure the bank records confirmed that the authorized signer on account number is one individual founder on december 20xx dollar_figure was deposited into the org account number with bank the dollar_figure deposit was in the form of a wire transfer from bank by co-2 a for-profit entity owned by founder and ed-2 founder is a co-founder and president of co-2 subsequently on december 20xx funds totaling dollar_figure transferred to the org were distributed to founder founder wrote a check to herself from the org’s bank account number the authorizing signature was founder after the transaction on december 20xx the bank account had a balance of dollar_figure the org provided a promissory note dated january 20xx for the loan the note called for interest payments of per year and for payments of interest only for five years the promissory note included a short_form deed_of_trust declaring property located at address city xyz parcel number as security the deed_of_trust provided by the form 886-acev department of the treasury - internal_revenue_service page -4- letayern 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org ein december 20xx december 20xx december 20xx org was not recorded with the assessor’s county in city additionally public records confirm the deed_of_trust was not recorded against the title of the borrower’s property the dollar_figure loan was unsecured during all years under audit on october 20xx a wire transfer was made into the org’s bank account totaling dollar_figure from co-2 number the wire transfer represents months of interest pincite on the initial dollar_figure loan on december 20xx a sum of dollar_figure was transferred into the org’s bank account the dollar_figure deposit was also in the form of a wire transfer from co-2 on february 20xx the funds totaling dollar_figure were distributed to founder when she wrote a check to herself from the org’s bank account number the authorizing signature was founder the org was unable to supply a loan document for this transfer minutes dated november 20xx reveal that a motion was made by trustee-1 trustee to make a loan to founder with terms similar to the loan-made in january of 20xx on december 20xx dollar_figure was transferred to the org via a wire transfer from co-2 the funds were subsequently distributed to founder on december 20xx check number for dollar_figure was written by founder on behalf of the org to founder the funds were deposited into her personal bank account number on january 20xx founder transferred dollar_figure to the org check number totaling dollar_figure was paid to the org from founder’s personal bank account with the memo on the check reading repayment of loan - error on february 20xx the dollar_figure was distributed to co-2 check was written by founder on behalf of the org to co-2 as previously noted founder is the co-owner of co-2 co-2 co-2 and co-2 have the same ein the funds were deposited by co-2 in bank of xyz the org gave the following explanation regarding the above dollar_figure transfers co-2 had a brand new cfo at that time who made a gift to the org by mistake when founder returned from vacation on january 20xx she discovered the error and tried to rectify the situation she was not sure how to correct the error so the transactions were reversed the org’s representative did not provide a response to the service when asked how the dollar_figure that was mistakenly transferred to the org ended up in founder’s personal bank account was the transfer to founder a loan the org informed the service that neither founder nor co-2 took a charitable_contribution_deduction for any of the dollar_figure transfers based on the bank records reviewed since its inception the org received deposits from the following sources form 886-acrev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service schedule no or exhibit explanation of items form 886a name of taxpayer org ein year period ended december 20xx december 20xx december 20xx amount dollar_figure date 20xx 20xx_ 20xx 20xx 20xx 20xx 20kxk 20xx 20kx 20kx 20xxk 20xx 20xx 20xx 20xx 20xxk 20xxk 20xx 20xx 20xxk 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20kx payer co-2 co-2 co-3 return item co-2 co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-2 co-3 co-4 founder co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-3 co-3 wire wire check wire check check check check check check check wire check check check check check check check check check check check check check mos interest erroneous oct - december org interest org interest jan - june 20xx org interest jan - aug xx org interest july aug org interest org interest org interest org interest repayment of loan - error check org interest org interest org interest org interest org interest org interest org interest org interest org interest org interest org interest org interest bank statements for the period january 20xx - january 20xx were not provided by the org as requested by the service forms information_document_request and dated december 20xx and march 20xx respectively the following information was obtained through a third party summons issued to bank n a bank statements for the period january 20xx through december 20xx and january 20xx through january 20xx front and back of cancelled checks signature cards deposits and wire transfers for january 20xx through january 20xx form 886-acrev department of the treasury - internal_revenue_service page -6- ras sdr cee et reser rsa mem form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit december 20xx december 20xx december 20xx org ein the org received all of its funding from a single donor and her related entities since its inception the donor was the founder founder and her related entities co-2 and co-3 subsequently founder was the recipient of the org’s assets totaling dollar_figure in the form of two loans to founder annual information returns form_990 for the three year period the org reported revenue and expenses on form_990 as follows 20xx 20xx 20xx 20xx year contributions interest on savings dividends interest plus gross amount of sale sec less cost expense gain loss on securities other investment_income total revenue program services other expenses total expenses excess deficit for year net assets boy increase in net assets net assets eoy the 20xx form_990 revealed an increase in receivables on line receivables from officers directors trustees and key employees from dollar_figure at the beginning of the year to dollar_figure at the end of the year no schedule was attached to the return giving the terms of the loan as required this amount constituted the loan made to founder on december 20xx with the effective date of january 20xx according to the promissory note the 20xx form_990 revealed a dollar_figure increase in receivables from officers directors trustees and key employees again no loan terms are provided total assets reported at the end of the year was dollar_figure dollar_figure in cash and dollar_figure in receivables from officers line the form_990 for the year ending ' founder is the agent for service of process and a limited_partner of co-3 form 886-a rev page -7- department of the treasury - internal_revenue_service 1yoyeae 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit december 20xx december 20xx december 20xx org ein december 20xx does not include the dollar_figure received by the org on 20xx from co-2 via a wire transfer and is not mentioned in the minutes for that year the form_990 for the year ending december 20xx inexplicably reports beginning and end of the year receivables from officer trustees as totaling dollar_figure a total of dollar_figure disappeared from the receivables between the end of 20xx and the beginning of 20xx bank statements confirm that the org received check number however on 20xx the dollar_figure was transferred to co-2 by check behalf of the org co-2 transferred funds to the org on 20xx and received the funds back from the org on 20xx this transaction is not mentioned in the minutes and is not in response to form_4564 idr received on may 20xx the reported on the form_990 org provided an amended copy of the form_990 for tax_year ending december 20xx the amended form_990 does not report the dollar_figure as a contribution on 20xx totaling dollar_figure written by founder on per examination the correct end of the year net assets on the 20xx form_990 should total dollar_figure all in the form of receivables from officers directors trustees and key employees reporting corrected form_990 20xk 20xx 20xx 20xx year contributions interest on savings dividends interest plus gross amount of sale sec less cost expense gain loss on securities other investment_income total revenue program services other expenses total expenses excess deficit for year net assets boy increase in net assets net assets eoy form 886-a crev page -8- department of the treasury - internal_revenue_service ee department of the treasury - internal_revenue_service schedule no or exhibit form 886a explanation of items name of taxpayer org ein year period ended december 20xx december 20xx december 20xx part iii a of the form_990 statement of program service accomplishments stated the purpose of this entity is to distribute substantially_all of its income to benefit other qualified c organizations the org disbursed substantially_all of the interest_income it received in the form of grants to charities 20xx 20xx 20xx interest_income program service paid to charity the forms for 20xx 20xx and 20xx listed the grants’ as follows 20xx 20xx 20xx co-1 co-4 other qualified charities co-5 co-6 co-7 co-8 the org’s net assets totaled dollar_figure for the year ending december 20xx dollar_figuredollar_figure for the year ending december 20xx and dollar_figure for december 20xx consequently only of the org’s net assets or dollar_figure was distributed to qualified charities in 20xx while of net assets or dollar_figure and of net assets or dollar_figure were distributed to charities in 20xx and 20xx respectively the org made insubstantial grants in 20xx in relation to its net assets while substantially_all of its net assets were used by the substantial_contributor to illustrate in 20xx of the org’s assets were not used or available for use for charitable purposes but used for founder’s benefit in the form of personal loans additionally and of the org’s assets were not used for charitable purposes but used by founder in the form of loans in 20xx and 20xx respectively net assets grants to charity of net assets distributed to charity dollar_figure dollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure all of these supported charities are included in schedule a form 886-a cev department of the treasury - internal_revenue_service page -9- a 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org ein loans to founder december 20xx december 20xx december 20xx the loan for dollar_figure was made prior to board approval founder wrote a check to herself from the org’s bank account on december 20xx without a loan document and before board discussion and approval the first board minutes discussing the loan issuance was dated j anuary 20xx in which a trustee motioned that a loan to founder be made for dollar_figure for yrs pincite annually interest only payable effective date january 20xx collateral trust deed on property at address city xyz the property located at address city xyz was owned by co-3 until june of 20xx when the property was sold exchanged the initial promissory note dated january 20xx stated the terms at five years whereas minutes dated january 20xx state the term as being years also the note provided by the org was not signed the note states the interest rate pincite and the loan is interest only payable in annual installments of dollar_figure public records show that the deed_of_trust placing a lien on property located at address city xyz was never recorded the loan for dollar_figure was unsecured during the years under audit the org provided another note for the same loan to the service on 20xx the note was purportedly dated january 20xx the terms include rate of interest to be paid monthly quarterly or annually the principal sum is due on january 20xx the note also states it is secured_by the address property the org did not provide a contemporaneous loan document for the dollar_figure loan when initially asked by the service in idr dated december 20xx with a due_date of december 20xx five months later may 20xx the org provided a mortgage note to the service the note was purportedly dated february 20xx the terms include rate of interest to be paid monthly quarterly or annually the principal sum is due on february 20xx the note states it is secured_by property located at address city xyz minutes dated february 20xx which were provided to the service on may 20xx also state the loan terms years pincite interest only payable effective february 20xx collateral property located at address city xyz furthermore the note for this loan and the february minutes were signed by founder only indicating no board involvement similar to the dollar_figure loan the dollar_figure was made without board approval public records reveal the loan was not secured_by property located at address city xyz parcel number nor property located at address city xyz parcel number the org provided minutes dated march 20xx stating that the two loans were rolled into one loan and the interest rate was reduced from to the minutes claim the new loan dollar_figure is collateralized by address city xyz public records confirm that the dollar_figure was not secured during all three years under audit the deed_of_trust for the dollar_figure loan was recorded on december 20xx while the org was under audit requests for information form 886-a rev department of the treasury - internal_revenue_service page -10- schedule no or exhibit onn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx in response to form_4564 information document requests idr the following documents were provided e e e e e e organizing documents - form_1023 federal exemption_letter trust document minutes dated december 20xx january 20xx november 20xx including letter from ed-1 and ed-2 of the co-1 dated december 20xx copies of the bank account number monthly statements front copies of cancelled checks excluding check for dollar_figure to the co-1 balance_sheet and general ledger promissory note dated january 20xx for the dollar_figure loan the interest rate is for five years or dollar_figure annually the promissory note is purportedly secured_by property located at address city xyz acopy of deed_of_trust schedule b for the 20xx form_990 indicating that founder was the sole contributor for that year letter from founder to the co-1 designating grants from the org go to program form_4564 idr was prepared and mailed to the org on november 20xx and requested the following information e e address and federal tax id number for the supported charities front and back copies of the cancelled checks including check which was omitted from the first dr response no response was submitted by the due_date of november 20xx a follow up letter was mailed on november 20xx giving the org ten days to respond no response to the follow up letter was provided on december 20xx a letter was mailed to the org notifying it that the subsequent year’s return 20xx was being opened as a result a document request was prepared with a due_date of december 20xx form_4564 idr was prepared and mailed to the org requesting the following information e regarding the dollar_figure loan to founder a copies front and back of the cancelled check for the loan to founder b how did the loan to founder further the organization's exempt_activities please provide supporting documents with your explanation c loan contract d supporting documentation showing payment on the loan form 886-arev department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - intemal revenue service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx e is this loan secured if so was the deed_of_trust recorded provide documentation f are there any other encumbrances on the property g explain why you feel this is not an excess_benefit_transaction bank statements for january 20xx through j anuary 20xx front and back copies of the cancelled checks for the grants totaling who has signature_authority on the organizations checking account number any other information that explains your activities and shows how you accomplish your exempt_purpose front and back copies of the cancelled checks including check which was omitted from the first idr response e form_4564 idr was mailed on march 20xx to the org requesting e e front and back copies of cancelled checks for 20xx 20xx and 20kx bank statements for january 20xx through december 20xx and january 20xx through january 20xx for 20xx e e e notes outstanding all minutes the 20xx form_990 reports an ending balance of dollar_figure in receivables the 20xx form_990 reports beginning net assets as dollar_figure please explain this discrepancy please provide the following information regarding the loans to founder a copies front and back of the cancelled check for the dollar_figure loan and dollar_figure loan to founder b how did the loans to founder further the organization's exempt_activities please provide supporting documents with your explanation c loan contracts d supporting documentation showing repayment on the loans e was the deed_of_trust recorded provide documentation f are there any other encumbrances on the property located at address city xyz who has signature_authority on account number please provide any other information that explains your activities and shows how you accomplish your exempt_purpose e on december 20xx the org consented to extend the statute_of_limitations expiration date for the 20xx tax_year to october 20xx by signing form_872 consent to extend the time to assess tax the due_date of idr was extended to a flexible date any day between january of 20xx form 886-a mev department of the treasury - internal_revenue_service page -12- iaeyon 886a department of the treasury - intemal revenue service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20kx the service contacted the representative for the org on january 20xx concerning the outstanding idr the representative stated that he was preparing the requested information another due_date was given to the org the due_date was flexible - the beginning of february 20xx form_2039 third party summons was issued to bank for the missing bank information on march 20xx the summonsed bank information was received on april 20xx a response to form_4564 was received from the org on m ay 20xx the response included an amended copy of the form_990 for the year ending december 20xx documents stating that the dollar_figure loan is secured_by property located at address city xyz minutes dated february 20xx november 20xx november 20xx march 20xx december 20xx and written responses to the questions minutes - december 20xx letter from ed-1 executive director co-1 stating appointment of trustee- to the board_of the org - december 20xx minutes discuss the org’s gift from founder or related_party for dollar_figure minutes contained signatures of each of the three trustees - january 20xx stating that trustee-1 motioned that a loan to founder be made for dollar_figure for yrs pincite annually interest only payable effective date j anuary 20xx collateral trust deed on property address city xyz minutes contained signatures of each of the three trustees the minutes state the discussion about the loan to founder of dollar_figure was held on january 20xx on december 20xx founder wrote a check payable to herself from the org’s account founder was already in possession of the fund sec_15 days before the board discussed lending her the funds the promissory note is dated january 20xx november 20xx - stated the org anticipated receiving dollar_figure from the founder motion was made by trustee-1 to loan the dollar_figure with similar terms to the loan made in j anuary february 20xx - loan of dollar_figure for years pincite interest only payable monthly payments of dollar_figure signed by founder only the funds were transferred to founder on f ebruary 20kx effective february 20xx collateral property located at address city xyz minutes november 20xx summarizing the year’s activities minutes signed by founder only march 20xx - motion was made to roll the two loans to f ounder into one loan redraft the loan documentation to clarify that the loan is collateralized by real_estate at address xyz the form 886-a rev department of the treasury - internal_revenue_service page -13- jeleyrerl 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx total amount of the loan is dollar_figure a motion was made to reduce the interest rate to from minutes signed by founder only november 20xx - summarizing the year’s activities minutes signed by founder only december 20xx - board made aware of audit underway law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_501_a_-1 sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests form 886-a crev department of the treasury - internal_revenue_service page -14- form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20kx the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose in inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made tax-deductible contributions to the church the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in 28_tc_1128 an organization operated bingo_games its charitable function consisted of contributions to charitable institutions of amounts that were insubstantial when compared to gross_receipts from the bingo_games the court held that the organization did not qualify for exemption under sec_501 c because it did not operate any charitable institutions and its principal activity was the profitable operation of bingo_games on a business or commercial basis in revrul_67_5 1967_1_cb_123 it was held that a org controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the org it was further held that the org did not operate a charitable program commensurate in scope with its financial resources rather the org was only able to carry out minimal charitable activities the ruling stated that the org was form 886-a rev department of the treasury - internal_revenue_service page -15- oo 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org ein december 20xx december 20xx december 20xx operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the org was not entitled to exemption from federal_income_tax under sec_501 in revrul_64_182 cb a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes held the corporation is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the income_tax regulations and to be entitled to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code of where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued revproc_2007_52 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented revproc_2007_52 2007_30_irb_222 government position analysis the org was not operating exclusively for charitable purposes within the meaning of sec_501 during 20xx 20xx and 20xx the org is in violation of regulation c -1 c and regulation c -1 d gii by allowing founder the personal_use of the org’s assets in the form of below_market_loans form 886-a rev department of the treasury - internal_revenue_service page -16- eo 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org ein year period ended december 20xx december 20xx december 20xx even though the org made grants which furthered its exempt_purpose the amounts were insubstantial in comparison to the private use of the org’s funds the org was operated primarily to serve the private interests of founder by allowing her to use all its assets for non- exempt purposes the org provided non-incidental benefits to founder that served her private interests as opposed to charity its assets inured to her benefit founder is the principal beneficiary of the org and not the general_public or charity the org’s grants to charity in 20xx 20xx and 20xx totaled dollar_figure dollar_figure and dollar_figure respectively while the org provided founder the use of dollar_figure effective j anuary 20xx and dollar_figure effective february 20xx in the form of below_market_loans the dollar_figure was transferred to the org on december 20xx and the dollar_figure was transferred on december 20xx by co-2 an entity which founder co- owns the org had a total of dollar_figure in net assets for the year ending december 20xx yet the org’s distributions to charity were negligible in relation to the value of its net assets only of the org’s net assets dollar_figure were distributed for charitable purposes the org’s grants constituted only of its net assets in 20xx and only of net assets in 20xx the org’s grants to charity were insubstantial net assets grants to charity of net assets distributed to charity 20xx dollar_figure dollar_figuredollar_figure dollar_figure 20xx 20xx the org’s failure to make substantial grants to charitable programs is attributable to the org serving the private interest of its founder founder by allowing its assets to serve the founder’s private interests in the form of below_market_loans donors are not permissible beneficiaries essentially the org has engaged in operations which are beneficial to its creator and detrimental to it related_entity to take a charitable_contribution_deduction and subsequently return the funds to the founder for personal_use it is apparent that the org was created to benefit founder by enabling her in the instant case the loans were made at a below market interest rate however even if the interest rate was reasonable private benefit does not require that payments for goods or services be unreasonable or exceed fair_market_value in 71_tc_1067 the tax_court stated regardless of whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operations of petitioner form 886-a rev department of the treasury - internal_revenue_service page -17- ayer 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx similarly in 765_f2d_1387 cir aff tcmemo_1984_349 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court’s decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operations of the church loans the government contends that the decision to loan dollar_figure of the org’s funds to founder was not made by the board_of trustees including the representative of the primary supported_organization co-1 the loans was made without a contemporaneous loan agreement this is evidenced by the fact that founder was in possession of the dollar_figure fifteen days before any discussion held by the board which was purportedly held on j anuary 20xx as to the dollar_figure loan the november 20xx minutes state that motion was made by trustee-1 to loan the dollar_figure with similar terms to the loan made in january but does not state any actual loan terms minutes dated f ebruary 20xx state the terms of the loan but contain only founder’s signature which clearly indicates the board was not involved the first loan document provided for the dollar_figure transaction which was not signed had an effective date of january 20xx stated terms as the interest rate is interest only for five years or dollar_figure annually secured_by property located at address city xyz the second loan document for this transaction was provided on may 20xx and contained the following discrepancies the period in which the note was due changed from five years to years due on january 20xx and annual payments to monthly quarterly or annually public records show that the deed_of_trust address city xyz was never recorded the loan was unsecured during the years under audit a note for the dollar_figure loan was purportedly dated f ebruary 20xx the service received the note on may 20xx five months after it was initially requested the terms include rate of interest to be paid monthly quarterly or annually the principal sum is due on f ebruary 20xx the note states it is secured_by property located at address city xyz this loan was unsecured during the years under audit as no deed_of_trust was recorded the loans were consolidated on march 20xx and the interest rate was reduced from to public records confirm that the dollar_figure was not secured during all three years under audit the deed_of_trust for address city kyz securing the dollar_figure loan was recorded on december 20xx while the org was under audit only founder signed the minutes agreeing to the consolidation and reduced interest rate form 886-a rev department of the treasury - intemal revenue service page -18- oan 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended ein org december 20xx december 20xx december 20xx the service contends that these transactions are not arms-length transactions in january 20xx the prime rate wa sec_4 in f ebruary 20xx the prime rate wa sec_4 and in march 20xx the prime rate wa sec_5 the prime rate is the base rate on corporate loans posted by at least of the nation' sec_30 largest banks a third party lender would not lend such funds for a personal unsecured loan for dollar_figure and dollar_figure with such terms and conditions interest only payable monthly quarterly or annually at the borrower’s selection the service contends the correct interest rate that should be applied to these loans is the standard credit card interest rate ie unsecured loans lines of credit the standard credit card interest rate on january 20xx was and in february 20xx founder controls the org and the use of its assets substantially_all of the org’s assets are used for the founder’s personal and private benefit founder has sole signature_authority over the org’s bank account by having sole signature_authority on the org’s account founder transferred monies to herself prior to board approval and without documentation a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by transferring its assets to founder in unsecured loans at below market interest rates the org breached the dedication requirement and its assets have inured to the benefit of founder although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the transfer of funds to founder serves her financial interests facts that show a charity’s investments are decided in part by the needs of private interests indicate the charity may not be operated exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir even if the transaction is characterized as an investment when a charity’s investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes western catholic church t c pincite the org’s assets have inured to the benefit of founder the very presence of a private source of loan credit may amount to inurement f ounding church of scientology v united_states 412_f2d_1197 ct_cl the loans at issue promote private rather than charitable purposes id accordingly the exempt status of the org should be revoked because it is operated for substantial non-exempt purposes effective date of revocation while revocation of a determination_letter is generally not retroactive revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or form 886-a rev department of the treasury - internal_revenue_service page -19- ee 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org ein december 20xx december 20xx december 20xx in cases where revocation is due to a material_change inconsistent with operated in a manner materially different from that originally represented in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked revproc_2007_52 2007_30_irb_222 in this case the agent recommends retroactive revocation of the determination_letter because the org operated in a manner inconsistent with its exempt status under sec_501 since its inception accordingly it is recommended that revocation be effective as of december 20xx the date of its inception the org did not disclose in its application that it had already lent its founder virtually all of its assets and that it would continue to lend all of its assets to its founder at below market interest rates conclusion the org’s tax exempt status under sec_501 as an organization described in sec_501 of the code should be retroactively revoked to december 20xx because the org was not operated exclusively for charitable purposes the org serves the private interests of founder its assets inured to her benefit alternative issue in the alternative if the org qualifies for exemption under sec_501 whether the org should be classified as a private org law - alternative issue income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides jn general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 form 886-arev page -20- department of the treasury - internal_revenue_service on 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended org ein december 20xx december 20xx december 20xx ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private org which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides form 886-a cev department of the treasury - internal_revenue_service page -21- en 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items org ein december 20xx december 20xx december 20xxk in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows form 886-a rev department of the treasury - internal_revenue_service page -22- eo department of the treasury - internal_revenue_service schedule no or exhibit 886a ee year period ended name of taxpayer explanation of items org ein december 20xx december 20xx december 20xx i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations form 886-a crev department of the treasury - internal_revenue_service page -23- a oem a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit december 20xx december 20xx december 20xx org ein income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and b or c of this subdivision the officers directors or trustees of the d by reason of a publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule form 886-arev page -24- department of the treasury - internal_revenue_service ses a reese eee schedule no or exhibit ee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx december 20xx december 20xx org ein i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision 1i or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the department of the treasury - internal_revenue_service form 886-a rev page -25- saeco emanation schedule no or exhibit ee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private org the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially_all requirement of the integral part test set forth in sec_1_509_a_-4gii a of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or more income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides department of the treasury - internal_revenue_service form 886-acrev page -26- fonn 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx in general -under the provisions of sec_509 a supporting organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than org managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a org manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a org is composed of five trustees none of whom has a veto power over the actions of the org and no more than two trustees are at any time disqualified persons such org will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government’s position - alternative issue it is the government’s position that the org’s tax exempt status should be revoked retroactive to the date of its creation alternatively the org should be reclassified as a private org due to congressional concerns about wide-spread abuses of their tax-exempt status by private orgs private orgs were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private org was intentionally inclusive so that all organizations exempted from tax by sec_501 are private orgs except for those specified in sec_509 through roe org charitable_trust v commissioner tcmemo_1989_566 58_tcm_402 603_f2d_1274 cir the org currently is excepted from private org status form 886-a cev department of the treasury - internal_revenue_service page -27- sees nn ins ats res ers cere eee 886a name of taxpayer explanation of items year period ended department of the treasury - internal_revenue_service schedule no or exhibit december 20xx december 20xx december 20xx org ein because it is currently classified as a supporting_organization which is described in sec_509 publicly supported organizations as defined in sec_509 and are excepted from private org status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private orgs are subject supporting organizations are similarly excepted from private org status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private orgs are prone quarrie charitable fund f 2d pincite sec_509 organizations must meet all three of the following tests a a organizational and operational tests under section relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational tests the org is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s the dissolution clause of the org’s declaration of trust the declaration allows distributions to organizations other than the specified publicly supported organizations upon termination of the org the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above the org has served the private interests of founder therefore it has not established that it operated exclusively for the benefit of the specified publicly supported organizations relationship between organizations form 886-arev department of the treasury - internal_revenue_service page -28- schedule no or exhibit eee 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx december 20xx december 20xx org ein as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations ie that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization operated supervised or controlled by the org does not meet the requirements under reg a -4 g to be operated supervised or controlled by a majority of the org’s directors trustees are not elected appointed by co-1 supervised or controlled in connection with the org does not meet the requirements under reg a -4 h to be supervised or controlled in connection with the control management of co-1 is not the same as the control management of the org operated in connection with the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests neither test has been met in this case in order to meet the responsiveness test the org does not satisfy the responsiveness test responsiveness test either sec_1_509_a_-4 or iii must be satisfied income_tax regulations sec_1_509_a_-4 requires a supporting_organization to demonstrate that one or more of the officers director or trustees of the supporting organizations either a be appointed or elected by specified representatives of the publicly supported organizations or department of the treasury - internal_revenue_service form 886-a rev page -29- sie a ence accross ene oon 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit december 20xx december 20xx december 20xx org ein b be members of the governing body of the publicly supported organizations or cc maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations a trustee was appointed by co-1 however by virtue of the relationship the officers directors or trustees of the publicly supported organizations would have to have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making grants the selection of recipients by the supporting_organization and in otherwise directing the use of the income or assets of the supporting_organization there is no evidence that co-1 had a significant voice in the org’s operations the board did not exercise oversight - it did not oversee the org’s operations to prevent its income and assets from benefiting disqualified persons the board considered the first loan fifteen days after the funds were transferred to founder the terms of the loan documents supplied were inconsistent the loans were not secured because the deeds of trust were not recorded there is no evidence the board considered alternative investments ensured the terms of the loans were reasonable or determined the amount or the recipients for grants prior to the grants being made there is no evidence the whole board even met after november 20xx if this test is not met there is a second way to satisfy the responsiveness test that is set forth in income_tax regulations sec_1_509_a_-4 the second method requires that a the supporting_organization be a charitable_trust under state law b each specific publicly_supported_organization be a named beneficiary under the trust’s governing instrument and c the beneficiary organization have the power to enforce the trust and compel an accounting under state law the declaration of trust requires the trustee to distribute of the net_income to the trustee will distribute an additional of the net_income to one or more of the co-1 organizations listed on schedule a there are organizations listed on schedule a that the trustee can select as grant recipients only the primary charity is entitled to receive a specified portion of the org’s net_income the org is not required to make any specified distributions to any of the other organizations therefore the org has not established that any of these organizations are beneficiaries to the trust or that they have the power to enforce the trust under state law thus this test is also not satisfied by the org integral part test while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1_509_a_-4 _in order to meet the integral part test either sec_1 i 4i or iii must be satisfied department of the treasury - internal_revenue_service form 886-a rev page -30- schedule no or exhibit oon 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended org ein december 20xx december 20xx december 20xx integral part test activities sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in-activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations compare to sec_1_509_a_-4 i1i which sets forth the rules of the integral part test applicable to supporting organizations that make payments to or for_the_use_of publicly supported organizations see also roe org tcmemo_1989_566 cuddeback memorial fund v commissioner tcmemo_2002_300 the org does not meet this test because it does not perform any activities for or on behalf of the publicly supported organizations the org only makes grants to publicly supported organizations integral part test substantially_all requirement because the org only makes grants to publicly supported organizations the applicable rules for satisfying the integral part test are in sec_1_509_a_-4 this section of the regulation has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement the org does not meet the second requirement and therefore it cannot meet the third requirement integral part test attentiveness requirement sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness treas reg sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 provides that a ll pertinent factors considered in determining whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important income_tax regulations sec_1_509_a_-4 contains examples of organizations that meet the attentiveness test that have the following common factors the supporting will be department of the treasury - internal_revenue_service form 886-a rev page -31- ee a ps emcee schedule no or exhibit oom 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx december 20xx december 20xx org ein organization pays over all its income the supporting_organization provides all funds for the specific project and the expense of conducting the program is substantial the org made grants to co-1 as follows 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure the support of co-1 was as follows 20xx 20xx 20kx co-1’s dollar_figure dollar_figure dollar_figure program’s support was as follows dollar_figure dollar_figure dollar_figure 20kx 20xx 20xx there is no evidence the grants were earmarked although founder asked in one year that the program there is no evidence this program is a grant be used to support the substantial program that would be discontinued or interrupted without the org’s support however even if the funds were earmarked for a substantial program of co-1 the amounts granted were insufficient to ensure that co-1 would be attentive to the org’s operations further co-1 was not attentive to the org’s operations after november 20xx there is no evidence that anyone representing co-1 attended the board meetings even those board meetings where a representative of co-1 was present she did not ensure that the assets of the org were invested properly and that there was no self-dealing by disqualified persons co-1 never requested or received any financial reports from the org thus it is apparent that co-1 was not attentive to the operations of the org because this requirement was not satisfied the third requirement that a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness test cannot be satisfied control test sec_1_509_a_-4q provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such all facts and circumstances are taken into consideration organization from performing such act form 886-a crev page -32- department of the treasury - internal_revenue_service sers rse tre srs cm re represen re _ form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended schedule no or exhibit org ein december 20xx december 20xx december 20xx in determining whether a disqualified_person controls an organization id as founder substantial contributors and or trustee of the org founder is a disqualified_person sec_4946 the facts show that founder controlled the org this control is evidenced by the fact that the org’s assets ended up in the possession of founder founder controls the org and the use of its assets substantially_all of the org’s assets were obtained by the founder as personal loans at below market interest rates the minutes state the discussion to loan founder dollar_figure was held on january 20xx however on december 20xx founder wrote a check payable to herself from the org’s account founder was already in possession of the fund sec_15 days before the board discussed lending her the funds founder had the freedom to write checks to herself with no objections from the board thus there was no evidence produced that show that independent board members exercised any oversight over the org or founder’s actions further sec_1_509_a_-4 requires a consideration of the assets held by the org in determining if there is indirect control all of the org ’s assets are tied up in below market interest rate loans to founder thus founder directly and indirectly controlled the org a and a the org is currently classified as a supporting_organization described under sec_509 as addressed above it does not meet the requirements to be classified as a supporting_organization that are set forth under sec_1_509_a_-4 the org also does not meet the requirements to be to classified as a publicly_supported_organization under sec_509 a and sec_170 qualify under sec_170 as publicly supported an organization must normally receive at least of its total support from governmental units direct or indirect_contributions from the general_public or a combination of these sources furthermore the org does not maintain a program for soliciting funds from the general_public or community and its activities are not such as to attract support from governmental units or other publicly oriented organizations described in sec_170 through vi sec_1_170a-9 provides that where an organization’s public support is derived from a representative number of persons rather than from members of a single family this factor in this case the org receives support only from the indicates a publicly supported nature founder sec_1_170a-9 provides that where an organization’s governing body represents the broad interests of the public rather than the private interest of a limited number of donors this factor indicates a publicly supported nature in general the broad interests of the public will be served by a governing body comprised of public officials or their representatives persons with expertise in the organization’s field of operation community leaders or persons elected by a broadly based membership conclusion - alternative issue department of the treasury - internal_revenue_service form 886-a rev page -33- erp cn arc ene schedule no or exhibit oe 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended december 20xx december 20xx december 20xx org ein if the org tax exempt status is not revoked retroactive to december 20xx it should be reclassified as an organization that is a private org defined in sec_509 the org has failed to establish that it is a supporting_organization because it has not met the requirements set forth in regulation sec_1_509_a_-4 through j this determination regarding the org’s private org status would be effective beginning december 20xx retroactive reclassification is appropriate because the org failed to state in its application that it would operate for the benefit of founder that it would not have a sufficient relationship with any public charity and that it would be controlled by founder if the org is reclassified as private org form_990 pf return of private org should be filed for tax years ending december 20xx december 20xx december 20xx december 20xx subsequent returms are due no later than the day of the month following the close of the org’s accounting_period send your returns to the following mailing address note form_990-pf is required for each tax_year until private org status is terminated under sec_507 form 886-a crev department of the treasury - internal_revenue_service page -34- department of the treasury internal_revenue_service tax exempt government entities golden gate avenue m sec_7401 san francisco ca tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax org address certified mail - return receipt requested dear final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to publication also includes appeal an internal_revenue_service irs decision information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is nota substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at a united if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
